on rehearing. PER Curiam. We are asked to modify the judgment of this court so as to authorize the recovery by appellees of the amount of taxes paid on the land in controversy. Without deciding the question whether or not appellees would be entitled to recover the taxes in a separate action, we decline to modify the judgment for the reason that the recovery of taxes is not within the issues made by the pleadings in this case. Appellees instituted this suit to quiet title to the land and to restrain appellants from cutting timber. No issue was made as to the recovery of taxes. Motion overruled.